Appeal from an order of the County Court, Kings County, denying without a hearing appellant’s application in the nature of a writ of error coram nobis to vacate a judgment of said court alleged to have been rendered June 30, 1941, and from each and every intermediate order therein made. The judgment sought to be vacated convicted appellant, on his plea of guilty, of murder in the second degree and sentenced him to serve not less than 50 years nor more than life. The application was made on the ground that appellant was promised a shorter sentence and on the further ground that he was coerced into pleading guilty. Order denying application reversed upon the law and the facts and matter remitted to the County Court for such proceedings as may be necessary and not inconsistent herewith. Appeal from intermediate orders dismissed. In our opinion, appellant is entitled to a hearing solely on the question of whether he was coerced into pleading guilty by threats made by the Trial Judge. No separate appeal lies from intermediate orders and no intermediate order is printed in this record. Nolan, P. J., Wenzel Beldock, Ughetta and Kleinfeld, JJ., concur.